FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54485 Cambridge Projects Inc. (Exact name of registrant as specified in its charter) Nevada 45-0713638 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification Number) 245 East Liberty Street, Suite 200, Reno, Nevada, 89501 (Address of principal executive offices) (702)-666-4298 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[x]No[ ]. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[x]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ]Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[x] (Do not check if a smaller reporting company) 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[ ]No[x]. APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes[ ] No[ ]. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 33,001,000shares of common stock, par value $.0001 per share, outstanding as of November 3, 2015. 2 CAMBRIDGE PROJECTS, INC. - INDEX - PART I – FINANCIAL INFORMATION: Page: Item 1. Financial Statements: Condensed Balance Sheets as of September 30, 2015 (unaudited) and June 30, 2015 (audited) 5 Condensed Statements of Operations for the Three Month Periods Ended September 30, 2015 and 2014 (unaudited) 6 Condensed Statements of Cash Flows for the Three Month Periods Ended September 30, 2015 and 2014 (unaudited) 7 Notes to Condensed Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II – OTHER INFORMATION : Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 3 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. CAMBRIDGE PROJECTS, INC. CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2015 4 CAMBRIDGE PROJECTS, INC. CONDENSED BALANCE SHEETS September 30, 2015 June 30, 2015 (Unaudited) ASSETS CURRENT ASSETS Cash $ 649 $ 691 License fee receivable, net 60,000 60,000 Total current assets 60,649 60,691 OTHER ASSET Intangible asset – License, net 51,726 54,475 Total other assets 51,726 54,475 TOTAL ASSETS $ 112,375 $ 115,166 LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ 43,785 $ 44,285 Due to shareholder 138,517 133,317 Deferred revenue 60,000 60,000 Total current liabilities 242,302 237,602 COMMITMENT AND CONTINGENCIES - - SHAREHOLDERS’ DEFICIT Preferred stock, 5,000,000 shares authorized of $.0001 par value; none issued and outstanding - - Common stock, 195,000,000 and 200,000,000 shares authorized, respectively of $.0001 par value; 33,001,000 issued and outstanding 3,300 3,300 Capital in excess of par value 10,261 10,261 Accumulated deficit (143,488) (135,997) Total shareholders’ deficit (129,927) (122,436) TOTAL LIABILITIES AND SHAREHOLDERS’ DEFICIT $ 112,375 $ 115,166 The accompanying notes are an integral part of these condensed financial statements. -F1- 5 CAMBRIDGE PROJECTS, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Revenues $ - $ - General and Administrative Expenses: Professional fees 3,500 9,000 Impairment - 5,000 Amortization 2,749 2,749 Office and miscellaneous 1,242 764 Total expenses 7,491 17,513 Net loss $ (7,491) $ (17,513) Net loss per common share - basic and diluted $ - $ - Weighted average number of common shares outstanding 33,001,000 33,001,000 The accompanying notes are an integral part of these condensed financial statements. -F2- 6 CAMBRIDGE PROJECTS, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (7,491) $ (17,513) Adjustments to reconcile net income to net cash used for operating activities: Amortization 2,749 2,749 Impairment - 5,000 Changes in assets and liabilities: Increase in license fee receivable - (25,000) Decrease in accounts payable (500) - Increase in deferred revenue - 30,000 Net cash used for operating activities (5,242) (4,764) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from shareholder loan 5,200 5,500 Net cash provided by financing activities 5,200 5,500 Net increase (decrease) in cash (42) 736 Cash, at beginning of period 691 81 Cash, at end of period $ 649 $ 817 The accompanying notes are an integral part of these condensed financial statements. -F3- 7 CAMBRIDGE PROJECTS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2015 (Unaudited) NOTE 1- BASIS OF PRESENTATION The unaudited interim financial statements of Cambridge Projects, Inc. for the three month periods ended September 30, 2015 and 2014 have been prepared in accordance with United States generally accepted accounting principles (“GAAP”). In the opinion of management, such information contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results of such comparable periods. The results of operations for the three month periods ended September 30, 2015 are not necessarily indicative of the results to be expected for the full fiscal year ending June 30, 2016. Certain information and disclosures normally included in the notes to financial statements have been condensed or omitted as permitted by the rules and regulations of the Securities and Exchange Commission, although the Company believes the disclosure is adequate to make the information presented not misleading. The accompanying unaudited financial statements should be read in conjunction with the financial statements for year ended June 30, 2015. Preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the Condensed Financial Statements and accompanying disclosures. NOTE 2 – COMMITMENT AND CONTINGENCIES The Company is obligated to purchase the QI System at a fixed price of $400,000 by December 31, 2016 under various extension agreements mentioned below. There is reliance on a single project, and also a concentration in customer base and geographic area. NOTE 3 - RELATED PARTY TRANSACTIONS During the quarter ended September 30, 2015, we obtained an additional $ 5,200 in shareholder loans to fund working capital needs. The balance due to shareholders at September 30, 2015 was $ 138,517. There is no interest bearing or stated terms of repayment for these advances. -F4- 8 CAMBRIDGE PROJECTS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2015 (Unaudited) NOTE 4 - LICENSE AGREEMENTS The Company entered into a license agreement on February 8, 2012 with Quadra International Inc. ("Quadra") to license, market and operate a pyrolic waste disposal system (“QI System”) in the states of Johore and Selangor, Malaysia. This license is for a period of twenty-five years and cost $40,000. This was capitalized as an intangible asset and is being amortized by the straight line method over a 10 year period. Under the terms of the licensing agreement, the
